Citation Nr: 1403715	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's net worth is a bar to receipt of nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The Veteran testified at a December 2013 Board videoconference hearing at the RO in Lebanon, Pennsylvania, before a Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  

During the hearing, the Veteran stated that he wished to revoke the prior representation of Phillip L. VanderHamm, an accredited agent representation, and requested that his son, D.L., an Attorney at Law, represent him at the Board hearing.  The Veteran submitted a written statement, via his son, to confirm revocation of Phillip L. VanderHamm as the Veteran's representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had a total net worth of $117,395.00 in November 2011 and a total net worth of $70,287.00 in November 2013.  

2.  At time the Veteran filed the November 2011 claim, he had a life expectancy of 7.9 years.  
	
3.  In November 2011, income received from the Social Security Administration (SSA), pension, and annuity totaled $2701.00 a month; monthly expenses for reasonable maintenance totaled $4509.00 a month.

4.  Cost of reasonable maintenance exceeds income by at least $1808.00 a month.

5.  Given the Veteran's life expectancy and potential rate of depletion, his total net worth will be reduced to $0.00 during his lifetime; it is not reasonable that only some part of the corpus of his estate will be consumed for the Veteran's maintenance.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Board finds that his net worth does not preclude the payment of nonservice-connected pension benefits.  
38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Law and Analysis for Evaluating Net Worth 

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 
38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 
38 C.F.R. §§ 3.3(a), 3.23, 3.274. 

Pension will be denied (or discontinued) when the corpus of the estate of a veteran, or, if married, the corpus of the estates of a veteran and his or her spouse is such that under all the circumstances, including consideration of the annual income of a veteran and his or her spouse, it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for a veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life. 
See 38 C.F.R. § 3.250(b)(1).

In this case, the Veteran filed a claim for VA nonservice-connected disability pension benefits in November 2011.  The RO denied his claim, finding that the Veteran's net worth was excessive and was a bar to entitlement to pension.  See 
38 U.S.C.A. §§ 1521, 1522.  The Veteran expressed disagreement, contending that the corpus of his estate will be depleted for his reasonable maintenance during his lifetime.  The Veteran further contends that the purpose of his application for pension is not to preserve assets for his heirs, but to help ensure that he can continue to receive necessary care at an assisted living facility.   

The Board finds that the Veteran had a total net worth of $117,395.00 in November 2011 and a total net worth of $70,287.00 in November 2013.  In conjunction with the November 2011 claim, the Veteran identified assets totaling $117,395.00 in the form of a checking account held jointly with his son.  The Veteran submitted an updated banking statement in December 2013, showing that the Veteran's net worth had been reduced since he filed the claim.  As of November 2013, the Veteran had a total net worth of $70,287.00.  

The Veteran contends in an October 2012 notice of disagreement that only one-half interest in the jointly held account is attributable to him for calculating pension eligibility.  Notwithstanding this assertion, because the evidence of record shows that the Veteran retains full interest in the joint bank account, the Board finds that the entire portion of these funds are properly attributed to the Veteran's net worth.  In an April 2013 statement and in Board hearing testimony, the Veteran and his son reported that the joint bank account was created on the recommendation of a lawyer, that the Veteran was unable to manage his financial affairs due to his poor short-term memory, and that the Veteran's son managed his financial affairs for him.  The Veteran's son testified that all proceeds from the joint account were used entirely for the Veteran's benefit.  Bank records show that deposits into the account included income from the Veteran's SSA benefits, annuity, and pension, and that subtractions were used to pay the Veteran's reasonable maintenance, to include assisted living costs and health care.  For these reasons, the Board finds that the Veteran retained full interest in the bank account, and has not relinquished rights or income from the account.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Sections I, J.  For these reasons, the Board finds that the entire sum in the joint checking account was properly attributed to the Veteran's net worth.  

The Veteran has also identified money held in an annuity in the amount of $17,452.00; however, because monthly payments from the annuity account have been counted in the Veteran's monthly income, the Board has not counted it as part of the Veteran's net worth. 

At time the Veteran filed the November 2011 claim, he had a life expectancy of 7.9 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Section J (Life Expectancy Table for Net Worth Determinations).    

In November 2011, the Veteran's monthly income totaled $2701.00, consisting primarily of Social Security Administration (SSA) benefits, a pension from Bethlehem Steel, and payments from Sun America Annuity.  The Veteran also identified monthly expenses for reasonable maintenance totaling $4509.00 a month.  This included the cost of care at an assisted living and nursing facility in the amount of $3970.00 a month, as well as payments for medical insurance and prescription copays.  As of November 2011, the Board finds that the cost of the Veteran's reasonable maintenance exceed income by at least $1808.00 a month.

During the Veteran's Board hearing testimony, he identified an increase in the cost of reasonable maintenance.  He and his son reported that the cost of care at the assisted living facility had increased to approximately $4200.00 a month  The Board finds this amount was credibly reported as the amount is corroborated by subtractions shown on a contemporaneous banking statement.  The Veteran and his son also indicated an increase in the cost for medical insurance and prescription copays, with the monthly cost of reasonable maintenance reported at approximately $5000.00 a month.  

After a review of all the evidence, lay and medical, the Board finds, given the Veteran's life expectancy and potential rate of depletion, his total net worth will be reduced to $0.00 during his lifetime.  Accordingly, the Board finds that the evidence is at least in equipoise to show that it is not reasonable that only some part of the corpus of the estate be consumed for the Veteran's maintenance.  See 38 U.S.C.A. 
§ 1522(a); 38 C.F.R. § 3.274(a).  

Based on the Veteran's actuarial life expectancy of almost eight years as of the date of the claim, his assets in the amount of $117,395.00 would sustain him for a period of approximately 5.4 years were there no change in the Veteran's income in proportion to the cost of reasonable maintenance; however, the Board finds that the Veteran's medical and care expenses can be expected to increase over the remainder of his life, and the evidence of record demonstrates both an increase in the costs of reasonable maintenance and a significant reduction in the Veteran's net worth over the course of the appeal period.  For these reasons, the Board finds that it is unlikely that there will be any build-up of the estate of the Veteran during the remainder of his lifetime.  Resolving reasonable doubt in the Veteran's favor, the Board finds that net worth is not excessive, given the Veteran's life expectancy, the cost of reasonable maintenance in excess of income, and the health of the Veteran.  Accordingly, the Board finds that the Veteran's net worth is not a bar to pension entitlement.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

The Veteran's net worth is not a bar to pension entitlement; the appeal is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


